MARSHALL C. ALLABEN AND FLORENCE C. ALLABEN, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Allaben v. CommissionerDocket No. 79866.United States Board of Tax Appeals35 B.T.A. 327; 1937 BTA LEXIS 894; January 21, 1937, Promulgated *894  An amount received from the state as a lump sum purchase price for part of a tract of land used in a highway may not be treated after the event as a combination of factors such as selling price and compensation for damage to adjoining land, but only as selling price.  Ralph E. Brush, Esq., and James G. Hannon, Esq., for the petitioners.  Byron M. Coon, Esq., and Allen T. Aikin, Esq., for the respondent.  STERNHAGEN *327  The Commissioner determined a deficiency of $2,167.84 in petitioners' joint income tax for 1932, by adding $20,000 to the profit reported by them from the sale of land to the State of Connecticut.  FINDINGS OF FACT.  In 1926 petitioner Florence C. Allaben bought approximately 10 acres on Round Hill Road, Fairfield County, Connecticut, at a cost of $16,537, and built a house upon it, the total cost of both being *328  $43,149.76.  In 1932 the State of Connecticut purchased 4.151 acres of the land "in connection with the construction of the Merritt Highway", and paid petitioner therefor $40,000.  OPINION.  STERNHAGEN: The petitioners, on their joint return, treated $20,000 of the $40,000 received from the state*895  as "consequential damages" to the remaining portion of the tract, and omitted it from the sale price.  This treatment they attempted to support by testimony of the highway engineer who had approved the purchase, that he had computed the $40,000 by adding a together his estimate of the value as $5,500 an acre, or $22,830.50, and "consequential damage" of $17,169.50, and by the testimony of petitioner that he regarded the price as comprising compensation for damage.  But this was not the way the transaction was negotiated nor the way it was accounted for in the state's purchase voucher, which simply shows the whole amount as a lump sum purchase price for the parcel containing 4.151 acres.  The transaction was a simple purchase by the state for $40,000, and it is unimportant what method or factors either party to it used in arriving at the amount at which the transaction would be finally closed.  Had the property been condemned or had the state bought it for $20,000 and settled with petitioner upon $20,000 as compensation for damage to the remaining land, there would have been a different case.  See *896 ;  (on review, C.C.A., 9th Cir.).  But a lumpt sum purchase price is not to be rationalized after the event as a combination of factors which might properly have been separately stated in the contract if the parties had seen fit to do so, ; ; ; ; ; ; . Cf. . The entire $40,000 was properly treated by the Commissioner as sale price.  Judgment will be entered for the respondent.